Title: From Alexander Hamilton to William Cooper, 3 August 1791
From: Hamilton, Alexander
To: Cooper, William



PhiladelphiaAug. 3, 1791
Dear Sir

Mr. Lincklaen, the bearer of this, is a Young Gentleman of Holland, nephew of Mr Cazenove, of whom you have heard.
He is about to travel through the part of the Country in which you reside and has among other objects that of Examining what can be done with regard to the manufacture of the Maple Sugar. I have told him that you could give him more light on the subject than any other person and have assured him that you will do it with pleasure. The Connexion can bring with activity any Capital that may be necessary for the purpose.
With great regard   I remain Yr Obed Sr
A Hamilton Judge Cooper
